Case: 14-13107     Date Filed: 03/03/2015   Page: 1 of 11


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13107
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:12-cv-01088-VEH



ASHLEY L. MANER,

                                                                Plaintiff-Appellant,

                                    versus

LINKAN LLC,
d.b.a. Fugi Japanese Cuisine,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (March 3, 2015)

Before HULL, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-13107     Date Filed: 03/03/2015    Page: 2 of 11


      Plaintiff Ashley L. Maner brought claims of pregnancy discrimination and

retaliation under Title VII against her former employer, Defendant Lincan, LLC.

After a jury verdict in her favor, Plaintiff Maner appeals the district court’s order

awarding her attorneys’ fees and costs in an amount less than she requested. On

appeal, Maner argues that the district court abused its discretion by awarding her

only $38,558.31 out of the requested $92,449.88 in attorneys’ fees and costs. After

review, we affirm.

                         I.     GENERAL PRINCIPLES

      Under Title VII, the district court may, in its discretion, allow the prevailing

party to recover “a reasonable attorney’s fee” as part of the costs. 42 U.S.C.

§ 2000e-5(k). Generally, what constitutes a reasonable attorney’s fee is calculated

using the “lodestar” method, taking the number of hours reasonably expended on

the litigation multiplied by a reasonable hourly rate. Hensley v. Eckerhart, 461

U.S. 424, 433-34, 103 S. Ct. 1933, 1939-40 (1983); Cullens v. Ga. Dep’t of

Transp., 29 F.3d 1489, 1491-92 (11th Cir. 1994) (applying the lodestar method of

calculating attorney’s fees in a Title VII case).

      On appeal, Maner challenges both aspects of the district court’s lodestar

calculation. Specifically, Maner contends the district court incorrectly: (1)

excluded certain work from the total number of hours reasonably expended on the




                                              2
                Case: 14-13107       Date Filed: 03/03/2015       Page: 3 of 11


litigation; and (2) reduced the hourly rate charged by her lead attorney and his two

associates. We address each claim in turn.1

A.     Hours Reasonably Expended on the Litigation

       In ascertaining the number of hours reasonably expended on the litigation,

the district court should exclude any “excessive, redundant or otherwise

unnecessary” hours. Norman v. Hous. Auth. of City of Montgomery, 836 F.2d

1292, 1301 (11th Cir. 1988). The district court also has the discretion to exclude

work performed on unrelated actions. Hensley, 461 U.S. at 437 n.12, 103 S. Ct. at

1941. The fee applicant bears the burden to establish that the hours for which fees

are sought were “reasonably expended on the litigation.” ACLU of Ga. v. Barnes,

168 F.3d 423, 435 (11th Cir. 1999) (quotation marks omitted). To carry that

burden, fee counsel must submit time records showing “time expenditures . . . with

sufficient particularity so that the district court can assess the time claimed for each

activity . . . .” Id. at 427 (quoting Norman, 836 F.2d at 1303).

       Here, the district court did not abuse its discretion in determining the number

of hours reasonably expended on the litigation. The district court found that


       1
         We review a district court’s order awarding attorney’s fees for an abuse of discretion,
examining questions of law de novo and findings of fact for clear error. Bivins v. Wrap It Up,
Inc., 548 F.3d 1348, 1351 (11th Cir. 2008). What constitutes a reasonable hourly rate is a
finding of fact subsidiary to the total award, and therefore is reviewed under the clearly
erroneous standard. ACLU v. Barnes, 168 F.3d 423, 436 (11th Cir. 1999). Because, the
computation of a fee award necessarily involves the exercise of judgment, however, the district
court’s factual findings are entitled to deference. Villano v. City of Boynton Beach, 254 F.3d
1302, 1305 (11th Cir. 2001).
                                                    3
              Case: 14-13107     Date Filed: 03/03/2015    Page: 4 of 11


Maner’s attorneys reasonably expended 151.80 hours, rather than the claimed

272.90 hours, in litigating her Title VII claims. In doing so, the district court

thoroughly reviewed the billing sheets submitted by Maner’s attorneys, identified

the hours it was excluding and why using extensive notations, and then provided

further explanation for its actions in its memorandum order.

      On appeal, Plaintiff Maner argues the district court should not have excluded

time her attorneys spent litigating matters related to her application for state

unemployment benefits. We disagree, as those hours concerned a discrete state

administrative proceeding and not her federal Title VII lawsuit. See id. at 436

(finding an abuse of discretion where the district court failed to exclude hours not

expended on the litigation). We, like the district court before us, are not persuaded

by Plaintiff Maner’s argument that those hours were “necessary” or “related” to

her federal litigation. Maner contends that both her state unemployment

compensation claim and her federal case involved whether her termination was

voluntary, and an adverse decision in the state administrative proceeding could

have resulted in issue preclusion in her federal lawsuit. Unreviewed state

administrative proceedings, however, do not have preclusive effect on federal Title

VII claims. University of Tenn. v. Elliott, 478 U.S. 788, 794-96, 106 S. Ct. 3220,

3224-25 (1986); Crapp v. City of Miami Beach, 242 F.3d 1017, 1021-22 (11th Cir.

2001). Thus, for purposes of her federal discrimination claims, it was not


                                              4
              Case: 14-13107    Date Filed: 03/03/2015    Page: 5 of 11


necessary to obtain a favorable decision from the state agency or to appeal the state

agency’s initial unfavorable decision.

      Similarly, the district court did not err in excluding as unnecessary the hours

billed for her attorneys’ travel to and from the Anniston, Alabama, courthouse

during her three-day trial. Plaintiff’s attorneys lived in Birmingham, but travelled

back and forth to Anniston, Alabama. Although this Court has no precise rules for

compensating travel time, we have indicated that a fee applicant seeking to recover

expenses incurred for retaining non-local counsel generally “must show a lack of

attorneys practicing in that place who are willing and able to handle his claims.”

Barnes, 168 F.3d at 437 (involving issue of reasonable hourly rates for non-local

counsel). Plaintiff Maner made no attempt to make such a showing with respect to

Anniston, Alabama. As the district court explained, although it allowed mileage

for travel, it excluded the attorneys’ time (approximately $4,000) because they

elected to return to Birmingham each night rather than stay in a hotel in Anniston.

With a distance of approximately 60 miles between Anniston and Birmingham, the

attorneys’ trip took about an hour each way. Thus, billing for the attorneys’ travel

time was akin to billing for travel to work. We agree that, under the particular

factual circumstances, we cannot say the district court erred in determining that it

was not required to pass the Plaintiff attorneys’ travel time onto the Defendant.




                                             5
              Case: 14-13107     Date Filed: 03/03/2015    Page: 6 of 11


      For the first time in her appeal brief, Plaintiff Maner contends that her

attorneys: (1) “used the driving time to confer together to discuss the trial’s

development and plan for subsequent trial activities,” which they also would have

done at a hotel; and (2) needed to return to their Birmingham law office each night

because “the district court requested that Maner’s counsel email by 9:00 p.m. each

night during the trial various materials including pinpoint citations and other

information relevant to arguments made at trial.”

      The problem for Plaintiff Maner is that she has the burden to establish that

the travel time was expended on the litigation, but she does not point to any

evidence in the record to support her claim. See Barnes, 168 F.3d at 434-36. Time

entries submitted by Plaintiff Maner’s counsel do not indicate that the attorneys

performed any legal work while traveling. Rather, the time entries for each trial

day consist of lists of all the work performed and include notations such as,

“Travel to Anniston,” and “Return travel.” See id. at 427 (requiring “sufficient

particularity” from attorney’s time records to show the hours are compensable).

Nor does counsel’s affidavit in support of the fee request provide the information

asserted in Plaintiff Maner’s appeal brief. With respect to whether an attorney’s

time is compensable, “unsupported assertions in a brief cannot substitute for




                                              6
                Case: 14-13107        Date Filed: 03/03/2015        Page: 7 of 11


evidence in the record.” Id. at 436. In short, Plaintiff Maner has not shown clear

error in the district court’s finding as to the number of hours reasonably expended.2

B.     Reasonable Hourly Rate

       We have defined a “reasonable hourly rate” as “the prevailing market rate in

the relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Norman, 836 F.2d at 1299. “The

general rule is that the ‘relevant market’ for purposes of determining the

reasonable hourly rate for an attorney’s services is the place where the case is

filed.” Barnes, 168 F.3d at 437 (quotation marks omitted). The party seeking

attorneys’ fees bears the burden of establishing that the requested hourly rate is in

line with prevailing market rates. Norman, 836 F.2d at 1299.

       In establishing a reasonable hourly rate, the district court may rely on its

own expertise and where appropriate may also consider certain factors. Id. at

1299, 1304. These factors include: (1) the time and labor required; (2) the novelty

and difficulty of the questions; (3) the skill requisite to perform the legal service

properly; (4) the preclusion of other employment by the attorney due to acceptance

of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7)

time limitations imposed by the client or the circumstances; (8) the amount

       2
         The district court also excluded hours: (1) for work that was clerical in nature; (2) that
were duplicative of other credited hours; or (3) for which counsel provided insufficient detail to
discern the nature of the work. Maner has shown no reversible error with regard to these
exclusions.
                                                     7
                Case: 14-13107       Date Filed: 03/03/2015       Page: 8 of 11


involved and the results obtained; (9) the experience, reputation, and ability of the

attorneys; (10) the “undesirability” of the case; (11) the nature and length of the

professional relationship with the client; and (12) awards in similar cases. Johnson

v. Ga. Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).3

       Once the lodestar figure has been calculated, there is a strong presumption

that the lodestar figure is a reasonable sum. Bivins, 548 F.3d at 1350. In some

instances, however, the district court may adjust the lodestar amount upwards, in

the case of exceptional results, or downwards, to account for only partial success.

Norman, 836 F.2d at 1302.

       Here, Maner sought an hourly rate of $450 per hour for her lead counsel and

rates of $250 per hour and $225 per hour for the two associates who assisted him.

The district court determined that the reasonable hourly was $385 rate for lead

counsel and was $135 and $125 for his two associates. The district court’s finding

is not clearly erroneous.

       The district court considered the experience of the three attorneys,

customary fees charged for similar work, and the Johnson factors before relying on

its own expertise, including its “own review of previous fee awards,” to select

these hourly rates. See Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994)


       3
        “Although [this] balancing test has since been displaced by the lodestar formula, we
have expressed our approval of district courts considering the Johnson factors in establishing a
reasonable hourly rate.” Loranger v. Stierheim, 10 F.3d 776, 781 n.6 (11th Cir. 1994).
                                                    8
               Case: 14-13107        Date Filed: 03/03/2015      Page: 9 of 11


(explaining that the district court “is itself an expert on the question [of reasonable

hourly rates in the local market] and may consider its own knowledge and

experience . . . and may form an independent judgment either with or without the

aid of witnesses as to value” (quotation marks omitted)). In his affidavit, Maner’s

lead counsel averred that he normally billed his non-contingent clients at a rate of

$385 per hour, and his fee expert averred in her affidavit that the “prevailing

market rate in Alabama” for a plaintiff’s attorney handling similar cases was

between $225 and $550 per hour. The district court did not clearly err in setting

lead counsel’s rate at his normal billing rate of $385 and in the middle of the

expert’s range.

       Lead counsel was the senior partner at his law firm, with over thirty years of

litigation experience, much of it in employment law. The two associates “working

under his direction,” however, were recent law school graduates with considerably

less experience. The associate who primarily worked on Maner’s federal case and

attended the July 2013 trial was a 2011 law school graduate.4 We note that neither

affidavit Maner submitted addressed the prevailing market rate in the Northern

District of Alabama (or Anniston) for a junior associate working under the

supervision of a senior partner. Considering the absence of such evidence, the

district court was within its discretion to rely upon its own expertise in setting the

       4
        This associate had 76.8 hours of time on the case; the second associate had only 3.5
hours of time on the case.
                                                   9
              Case: 14-13107    Date Filed: 03/03/2015     Page: 10 of 11


associates’ reasonable hourly rates. See Norman, 836 F.2d at 1303 (explaining that

fee counsel must provide “specific and detailed evidence from which the court can

determine the reasonable hourly rate,” and, if there is a lack of such evidence, “the

court may make the award on its own experience”).

      In sum, the district court did not err in calculating the lodestar figure, as its

determinations of the number of reasonably expended hours and the reasonable

hourly rates were both supported by the record. There is no merit to Maner’s

suggestion that the district court’s award of fees in an amount less than she

requested was an improper downward adjustment of the presumptively reasonable

lodestar amount. The district court based its fee award solely on its calculation of

the lodestar amount, expressly stating that no adjustment to the lodestar was

warranted. Accordingly, for all these reasons, we cannot say the district court

abused its discretion in awarding Maner $37,600 in attorney’s fees.

C.    Costs

      The district court may also award costs other than attorney’s fees to a

prevailing plaintiff. See 28 U.S.C. § 1920; Fed. R. Civ. P. 54(d)(1); Chapman v.

AI Transport, 229 F.3d 1012, 1038-39 (11th Cir. 2000) (en banc) (explaining that

Rule 54(d) creates a presumption that the prevailing party is awarded full costs).

In determining the costs to be awarded, the district court may tax as costs all

reasonable expenses incurred during the course of litigation, with the exception of


                                              10
               Case: 14-13107       Date Filed: 03/03/2015       Page: 11 of 11


routine office overhead. See Barnes, 168 F.3d at 438-39 (involving civil rights

litigation under § 1988). 5

       Maner requested $2,262.38 in costs. The district court awarded $958.31,

however, because it excluded costs associated with litigating Maner’s state

unemployment compensation claim. As already noted, those expenses were not

reasonably incurred during the course of litigating Maner’s federal Title VII

lawsuit. The district court did not abuse its discretion in awarding costs.

       AFFIRMED.




       5
        We review for abuse of discretion a district court’s decision to award costs, which
“occurs if the trial judge bases an award or denial upon findings of fact that are clearly
erroneous.” Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir. 2007).
                                                   11